United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.R., Appellant
and
DEPARTMENT OF COMMERCE, CENSUS
BUREAU, REGIONAL CENSUS CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-801
Issued: January 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant, through his attorney, filed a timely appeal from a
February 8, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP)
granting a schedule award for three percent impairment to the right lower extremity. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a three percent impairment of the
right leg for which he received a schedule award; and (2) whether OWCP utilized the correct pay
rate in issuing his schedule award.
On appeal, appellant’s attorney asks the Board to review the methodology used by
OWCP in determining appellant’s pay rate.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 16, 2010 appellant, then a 55-year-old census enumerator who worked
intermittent hours, filed a traumatic injury claim alleging that on July 13, 2010 he sustained a
meniscus tear in his right knee. While walking on an uneven walkway, his knee hyperflexed
causing pain. Appellant stopped working on July 16, 2010.2 OWCP accepted his claim for
specific bursitides of occupational origin, right knee (post-traumatic synovitis of the right knee)
and tear of medial meniscus of the right knee. On August 26, 2010 appellant underwent surgery
on his right knee for an arthroscopy, partial medial meniscectomy, chondroplasty of the lateral
tibial plateau and chondroplasty of the patella.
Pursuant to a pay rate memorandum prepared by OWCP, appellant was paid an hourly
rate of $15.00. OWCP calculated his pay rate by taking the hourly rate of $15.00 multiplying it
by 4.5 hours a day and multiplying this by 150 and dividing the product by 52 to determine that
he had a “provisional pay rate for intermittent part-time census employee” of $194.71 a week.
The formula utilized by OWCP was entitled “150 formula.”
On December 23, 2010 appellant filed a claim for a schedule award.
In an October 28, 2010 medical opinion, Dr. Nicholas Diamond, an osteopath, evaluated
appellant’s permanent impairment under the sixth edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (2009). He diagnosed appellant with posttraumatic right knee contusion/sprain with medial meniscal tear and status post right knee
arthroscopy with arthroscopic medial meniscectomy. In evaluating appellant’s impairment,
Dr. Diamond noted that, pursuant to Table 16-3 of the A.M.A., Guides,3 appellant had a class 1
right knee partial medial menisectomy which would equal a two percent impairment. He then
listed a grade modifier for Functional History (GMFH) of 2, grade modifier for Physical
Examination (GMPE) of 2 and a grade modifier for Clinical Studies (GMCS) of 2.4
Dr. Diamond then performed calculations and determined that appellant had a right lower
extremity impairment after net adjustment of three percent.5 He further noted that the date of
maximum medical improvement was October 28, 2010.
OWCP forwarded appellant’s file to an OWCP medical adviser who agreed with
Dr. Diamond that appellant reached maximum medical improvement on October 28, 2010.
Appellant had arthroscopic partial medial meniscectomy/chondroplasty on the right knee for a
tear of the medial meniscus and chondral lesions of patella and lateral tibial plateau.
Dr. Diamond noted that appellant had residual postoperative tenderness and pain in the right
knee and slight weakness with stiffness in the right knee. He calculated that pursuant to the sixth

2

Pursuant to CA-110 notes, appellant worked 1¼ hours on July 14, 2010, ¼ hour on July 16, 2010, was off work
after July 16, 2010 and was terminated on July 24, 2010 due to lack of work.
3

A.M.A., Guides 509.

4

Id. at 516-19, Tables 16-6, 16-7, 16-8, respectively.

5

GMFH - CDX (2-1) = 1; GMPE-CDX (2-1) = 1; GMCS - CDS (2-1) = 1. 1+1+1=3.

2

edition of the A.M.A., Guides appellant had an impairment of three percent to the right lower
extremity and that the medical adviser was in agreement with the calculations of Dr. Diamond.
By decision dated February 8, 2011, OWCP issued a schedule award for a three percent
impairment of the right lower extremity. It issued an award based on a weekly pay rate, effective
July 13, 2010, of $194.71 multiplied by 66 2/3 to equal $129.68 per week. The award was to run
for 8.64 weeks for the period October 28 through December 27, 2010.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of FECA6 and its implementing federal regulations7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions issued
after May 1, 2009, the sixth edition will be used.9
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX) which is then adjusted by GMFH, GMPE
and GMCS.10 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCSCDX).11
ANALYSIS -- ISSUE 1
The Board finds that OWCP’s determination that appellant had a three percent
impairment of the right lower extremity is supported by the medical evidence. Both
Dr. Diamond and OWCP’s medical adviser were in agreement in calculations for making this
determination. Both physicians noted that, pursuant to Table 16-3,12 appellant had a class 1
impairment with a default grade C to equal a two percent impairment. The physicians then
applied the grade modifiers of 2 each for GMFH, GMPE and GMCS.13 After performing
calculations, the physicians agreed that appellant had a three percent impairment of the right
lower extremity. There are no other reports in the record indicating that appellant is entitled to a
greater schedule award. Therefore, OWCP properly calculated the schedule award.
6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

11

A.M.A., Guides 521.

12

A.M.A., Guides 509.

13

Id. at 516-19.

3

Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
LEGAL PRECEDENT -- ISSUE 2
For all claims under FECA, compensation is to be based on the pay rate as determined
under section 8101(4) which defines monthly pay as:
“[The] monthly pay at the time of injury or the monthly pay at the time disability
begins, or the monthly pay at the time compensable disability recurs, if the
recurrence begins more than six months after the injured employee resumes
regular full-time employment with the United States, whichever is greater….”14
In applying section 8101(4), the statute requires OWCP to determine monthly pay based
on the greater pay rate, based on the date of injury, date of disability or the date of recurrent
disability. The Board has held that rate of pay for schedule award purposes is the highest rate
which satisfies the terms of section 8101(4).15
Pursuant to OWCP’s procedure manual, temporary positions as census enumerators
historically average 4.5 hours per day, four days per week.16 However, an individual may have
worked more or less depending on the local census office’s operational requirements, and the
factual evidence should be evaluated carefully. Because of their irregular federal employment,
these employees are usually paid under the provisions of 5 U.S.C. § 8114(d)(3).17 Pursuant to
the procedure manual, when computing compensation for census workers, when disability did
not exceed 90 days, compensation should be paid on a daily basis according to 5 U.S.C.
§ 8114(c). For enumerators who ordinarily worked 4.5 hours per day 4 days a week, where
disability extended beyond 90 days and claimant had similar employment during the years prior
to the injury, compensation should be paid according to 5 U.S.C. § 8114(d)(1) and (2).
Otherwise, it should be based on a weekly basis using the following formula: 150 times the
actual daily wage divided by 52. The actual daily wage should be determined by multiplying the
hourly pay rate by 4.5 hours.18
Section 8114(d)(3) of FECA provides:
“If either of the foregoing methods of determining the average annual earnings
cannot be applied reasonably and fairly, the average annual earnings are a sum
that reasonably represents the annual earning capacity of the injured employee in
14

5 U.S.C. § 8107.

15

See Robert A. Flint, 57 ECAB 369 (2006).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.3(3)
(March 2011).
17

Id. at Chapter 2.900.12(e)(3) (March 2011).

18

Id., Computing Compensation, Chapter 2.901.9(a) (March 2011).

4

the employment in which he was working at the time of the injury having due
regard to the previous earnings of the employee in [f]ederal employment, and of
other employees of the United States in the same or most similar class working in
the same or most similar employment in the same or neighboring location, other
previous employment of the employee, or other relevant factors. However, the
average annual earnings may not be less than 150 times the average daily wage
the employee earned in the employment during the days employed within one
year immediately preceding his injury.”19
ANALYSIS -- ISSUE 2
Appellant was injured on July 13, 2010 and appellant was off work commencing
July 16, 2010. Therefore, the pay rate is determined by appellant’s wages at that time. The
record reveals that appellant was employed as an intermittent part-time census employee,
working 4.5 hours per day, four days per week. Because of his “irregular [f]ederal employment”
as defined in chapter 2.900.4(c)20 and further outlined in chapter 2.900.12.e(3) of OWCP’s
procedures,21 the Board finds that OWCP properly calculated appellant’s pay rate by multiplying
appellant’s hourly rate of $15.00 by 4.5 hours to determine that appellant had a daily pay rate of
$67.50. This figure was then multiplied by 150, which equals $10,125.00. This product was
then divided by 52 to determine that appellant had a provisional pay rate of $194.71 a week.
These calculations are in accordance with OWCP’s procedures as set forth in its procedure
manual.
CONCLUSION
The Board finds that appellant has not established that he is entitled to more than a three
percent impairment of the right lower extremity for which he received a schedule award. The
Board further finds that OWCP utilized the correct pay rate in issuing appellant’s schedule
award.

19

5 U.S.C. § 8114(d)(3).

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.4(c)
(March 2011).
21

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Computing Compensation,
Special Determinations, Census Workers, Chapter 2.900.12.e(3) (March 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 8, 2011 is affirmed.
Issued: January 26, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

